Citation Nr: 0824583	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-38 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to additional burial benefits.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran served in the United States Air Force from May 
1948 to January 1969.  He died in May 2001

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The case was previously before the Board in February 2008.  
At that time, a remand was ordered to accomplish additional 
development.   


                                                   FINDING OF 
FACT

The appellant did not file her claim for burial benefits 
within the two year timeframe following the veteran's death 
as required by regulatory guidelines.  


CONCLUSION OF LAW

Entitlement to additional burial benefits is not warranted.  
38 U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 
3.1600, 3.1601 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA has no effect on an appeal where the law, and not 
the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the issue here on appeal.  The facts in this case, 
which involve the date on which a claim for burial benefits 
were filed, are not in dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  No amount of additional evidentiary development 
would change the outcome of this case; therefore no VCAA 
notice is necessary.  See DelaCruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the claimant].

Legal Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses. A burial allowance is payable 
under certain circumstances to cover the burial and funeral 
expenses of a veteran and the expense of transporting the 
body to the place of burial.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600.  If a veteran dies as a result of a service- 
connected disability or disabilities, certain burial benefits 
may be paid.  See 38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon satisfying certain conditions.  Burial benefits 
will be granted if at the time of death, the veteran was in 
receipt of pension or compensation (or but for the receipt of 
military retirement pay would have been in receipt of 
compensation). Burial benefits will also be paid if the 
veteran had an original or reopened claim for either benefit 
pending at the time of death, and (i) in the case of an 
original claim, there is sufficient evidence of record to 
have supported an award of compensation or pension effective 
prior to the date of death, or (ii) in the case of a reopened 
claim, there is sufficient prima facie evidence of record on 
the date of death to indicate that the deceased would have 
been entitled to compensation or pension prior to the date of 
death. In addition, burial benefits may be granted if the 
deceased was a veteran of any war or was discharged or 
released from active military, naval, or air service for a 
disability incurred or aggravated in the line of duty, and 
the body of the deceased is being held by a state (or a 
political subdivision of a state) and the Secretary 
determines (i) that there is no next of kin or other person 
claiming the deceased veteran's body, and (ii) there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses, provided that other 
applicable provisions are met.  See 38 U.S.C.A. § 2302; 38 
C.F.R. § 3.1600(b).

Applications for payments of burial and funeral expenses, to 
include plot or interment allowance under 38 U.S.C.A. 2302, 
must be filed within two years after the burial or permanent 
cremation of the veteran. 38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).

Analysis

The appellant has filed a claim for additional burial 
benefits for her spouse, who was a veteran of the United 
States Air Force.  The veteran died in May 2001, and an 
administrative finding by the Manila RO determined that the 
claim for burial benefits was not filed within two years of 
his final burial/and or cremation.  The appellant was denied 
entitlement to burial benefits in March 2004.  The Board, in 
a previous review of the file, determined that a statement 
submitted in April 2004 constituted a disagreement with the 
March 2004 administrative decision, and remanded the claim 
for issuance of a statement of the case (SOC).  This action 
has been complied with, and all necessary procedural 
development has occurred.  

In this instance, the Board notes that the filing of a claim 
for benefits outside of the time period allowed by regulation 
is a legal bar to the award of benefits.  Specifically, 
38 C.F.R. § 3.1601 requires that a claim for burial benefits 
be filed within two years of the burial or cremation of the 
veteran.  The claim for benefits was filed in October 2003, 
and a receipt for mortuary services indicates an 
acknowledgement that memorialization had occurred by June 14, 
2001 (veteran died May 31, 2001).  Thus, the claim was 
received outside of the regulatory limitations.  As such, 
this claim must be denied as a matter of law.  




ORDER

Entitlement to additional burial benefits is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


